IN THE SUPREME COURT OF IOWA
                                 No. 09–0032

                             Filed October 15, 2010


GRIFFIN PIPE PRODUCTS CO., INC.,

      Appellant,

vs.

THE BOARD OF REVIEW OF THE
COUNTY OF POTTAWATTAMIE,
ROBERT KNOW, Chairperson,

      Appellee.



      Appeal from the Iowa District Court for Pottawattamie County,

James M. Richardson, Judge.



      Manufacturing company appeals denial of its motion for summary

judgment in property tax assessment challenge.            REVERSED   AND

REMANDED.



      Rosalynd J. Koob and Joel D. Vos of Heidman Law Firm, L.L.P.,

Sioux City, for appellant.



      Leanne A. Gifford, Assistant County Attorney, for appellee.



      Thomas J. Miller, Attorney General, James D. Miller, Assistant

Attorney General, for amicus curiae State of Iowa.

      William C. Brown of Brown, Winick, Graves, Gross, Baskerville &

Schoenebaum, P.L.C., for amicus curiae Iowa Association of Business and

Industry.
                                     2

      Brett Ryan of Willson & Pechacek, P.L.C., Council Bluffs, and Nathan

Bonnett, Des Moines, for amicus curiae Iowa State Association of Counties.
                                       3

APPEL, Justice.

      In this case, a manufacturing company appeals from denial of its

motion for summary judgment by the district court in a property tax

assessment proceeding.      The manufacturer asserts that a cupola, vertical

annealing furnace, and smokestack on its property are manufacturing

equipment and, as a result, are not subject to taxation.        After losing an

administrative appeal, the manufacturer challenged the taxation of these

items, eventually filing a motion for partial summary judgment claiming

entitlement to a tax exemption.     After the district court refused to grant

partial summary judgment, we granted interlocutory review to consider the

questions presented.       For the reasons expressed below, we reverse the

district court judgment.

      I. Factual and Procedural History.

      Griffin Pipe Products Co., Inc. is a manufacturer of ductile iron pipe

products with a foundry located in Council Bluffs, Iowa.         The foundry’s

physical plant includes a cupola, a vertical annealing furnace, and a steel

exhaust stack.    The cupola occupies three floors and extends above the

roofline of the main production building and is used to melt the metals

during the casting process. The vertical annealing furnace, which sits in the

basement of the main production building and rises above the main floor of

the plant, is used to alter the hardness and add strength to metal.            The

exhaust stack is connected to the exterior of the primary production building

and vents hot gases and fine particulate matter generated by the smelting

process.

      In 2007, the Pottawattamie County Assessor assessed the foundry as

having a value of $10,201,500. The assessment was based on an appraisal

by   George   Sanscoucy, who assessed       the   value   of   the   foundry    at
                                              4

$13,360,000. In arriving at his assessment, Sanscoucy included the value of

the cupola, the vertical annealing furnace, and the steel exhaust stack.

      Griffin Pipe timely appealed the county’s assessment.                         After the

Pottawattamie County Board of Review rejected the company’s appeal,

Griffin Pipe appealed to the district court.

      The issue before the district court concerned the proper interpretation

and construction of Iowa Code section 427A.1(1)(c), (d), and (e) (2007). 1

Paragraphs (c) and (d) provide that the following properties are subject to

property taxation:
            c. Buildings, structures or improvements, any of which
      are constructed on or in the land, attached to the land, or placed
      upon a foundation whether or not attached to the foundation.
      ...
            d. Buildings, structures, equipment, machinery or
      improvements, any of which are attached to the buildings,
      structures, or improvements defined in paragraph “c” of this
      subsection.
Iowa Code § 427A.1(1)(c), (d).

      Paragraph (e) then adds an additional category subject to property tax:

“Machinery used in manufacturing establishments.” Id. § 427A.1(1)(e). For

the purpose of paragraph (e), the legislature provided that the scope of the

provision was identical to Iowa Code section 428.22 (1973), which stated,

“Machinery used in manufacturing establishments shall, for the purpose of

taxation, be regarded as real estate.” Id. § 428.22 (1973).

      While paragraph (e) originally provided that “[m]achinery used in

manufacturing establishments” was subject to property tax, that result was

reversed with the enactment of Iowa Code section 427B.17. Under this Code

provision, property taxed under paragraph (e) became exempt if it was

assessed for the first time on or after January 1, 1995.                           Iowa Code


      1All   references are to the 2007 Code of Iowa unless otherwise indicated.
                                          5

§ 427B.17(2). All other taxes imposed under paragraph (e) were phased out

between 1999 and 2002. Iowa Code § 427B.17(3)(a)–(d).

      In Griffin Pipe’s motion for summary judgment before the district

court, the company asserted that because it was a manufacturing

establishment and because the cupola, the vertical annealing furnace, and

the exhaust stack were manufacturing equipment under Iowa Code section

427A.1(1)(e), it was entitled to the property tax exemption in section

427B.17.

      The board countered that the items involved were taxable property

under paragraphs (c) and (d) of section 427A.1(1). The board first suggested

that the cupola, vertical annealing furnace, and stack were “improvements

. . . constructed on or in the land, attached to the land, or placed on a

foundation” and therefore within the scope of paragraph (c).              In the

alternative, the board suggested that the items were “machinery” or

“equipment”    that     are   “attached   to   the   buildings,   structures,    or

improvements” and thus within the scope of paragraph (d).

      The district court denied the motion for summary judgment. It noted

that “the sole issue is whether or not the property in question is personal

property and subject to the manufacturing exception to taxation.”               The

district court concluded that summary judgment was inappropriate because,

“[a] fact issue exists whether or not the property in question is a fixture

subject to taxation.”

      Griffin Pipe filed a motion for reconsideration. The company asserted

that the sole issue was a legal issue regarding which paragraph of Iowa Code

section 427A.1(1) was applicable. Griffin Pipe asserted that the question of

which paragraph applies did not turn on whether the property was a

common law fixture.      Instead, according to Griffin Pipe, the sole question
                                      6

was whether the property was machinery used in a manufacturing

establishment.

      The board countered that Griffin Pipe had conceded for the purposes

of the motion for summary judgment that the cupola, vertical annealing

furnace, and steel exhaust stack were common law fixtures.          The board

countered that the legal question was whether Iowa Code section

427A.1(1)(e) includes within its scope manufacturing machinery which are

common law fixtures.     The board conceded that if paragraph (e) included

within its scope common law fixtures, Griffin Pipe would be entitled to

summary judgment.

      On reconsideration, the district court agreed with Griffin Pipe’s

characterization of the issue but again denied its motion for summary

judgment. The district court concluded that the cupola, vertical annealing

furnace, and exhaust stack amounted to real property under Iowa Code

sections 427A.1(1)(c) and (d).   The district court, however, also noted that

these items fell within the scope of manufacturing machinery exempted from

taxation under paragraph (e).        The court determined that all three

subsections were implicated in this case, with none controlling.

      Applying rules of statutory construction, the district court reasoned

that paragraph (e) was not designed to apply to manufacturing equipment

that fell within paragraphs (c) and (d). Among other things, the district court

noted that, when in doubt, all assertions regarding an exemption are to be

resolved in favor of taxation.

      Griffin Pipe filed an application for interlocutory review, which we

granted. After the case was submitted, the court invited the Iowa Attorney

General, the Iowa Association of Business and Industry, and the Iowa

Association of Counties to file amicus briefs. All three filed amicus briefs,

which proved very helpful to the court in this case.
                                       7

      II. Standard of Review.

      This court reviews a district court decision to grant or deny a motion

for summary judgment for correction of errors at law.         Ranes v. Adams

Labs., Inc., 778 N.W.2d 677, 685 (Iowa 2010).          Summary judgment is

appropriate where there is no genuine issue of material fact and the moving

party is entitled to a judgment as a matter of law.           Stevens v. Iowa

Newspapers, Inc., 728 N.W.2d 823, 827 (Iowa 2007). The court reviews the

evidence in the light most favorable to the nonmoving party. Id.

      III. Preservation of Error.

      We first consider a question of error preservation.        Although the

parties did not address the issue, an amicus brief filed by the Iowa

Association of Counties asserts that Griffin Pipe failed to preserve the issue

in this case by its failure to explicitly challenge in writing the determination

by the assessor that the cupola, vertical annealing furnace, and exhaust

stacks were taxable. Iowa Code §§ 441.37, .38(1). Instead, according to the

association, Griffin Pipe challenged only the overall amount of the

assessment.

      We find the issue was properly preserved. When Griffin Pipe received

its tax assessment, the document revealed a large increase in taxes by

simply stating “building: $9,102,800.” The assessor had never before used

the term “building” to include machinery and equipment. Griffin Pipe then

challenged the increased assessment of the “building” by filing a notice of

appeal. It was only later in the administrative process that it became clear

that the basis for the increased assessment was the inclusion of the cupola,

annealing furnace, and exhaust stack.         Under the circumstances, the

challenge filed by Griffin Pipe was adequate to put the board on notice of the

nature of the protest. Our issue preservation rules are not designed to be

hypertechnical. See, e.g., Summy v. City of Des Moines, 708 N.W.2d 333,
                                       8

338 (Iowa 2006); Ezzone v. Riccardi, 525 N.W.2d 388, 403 (Iowa 1994).

Under these circumstances, we conclude that the issue has been adequately

preserved.

      IV. Discussion.

      A. Background. As framed by the parties in the summary judgment

proceedings, the sole issue before the court is whether the phrase

“[m]achinery used in manufacturing establishments” under Iowa Code

section 427A.1(1)(e) includes within its scope common law fixtures.         If

common law fixtures are included, then Griffin Pipe is entitled to summary

judgment.    Conversely, if common law fixtures are not included, then the

district court properly denied summary judgment in this case.

      In order to address this narrow question, a review of the background

of our tax law is helpful. In the past, personal property has been subject to

property taxation in Iowa.        Beginning in the 1970s, the legislature

determined that property tax should not be levied against most forms of

personal property. Heritage Cablevision v. Marion County Bd. of Supervisors,

436 N.W.2d 37, 37 (Iowa 1989).

      The legislature, however, determined that there should be exceptions

to the general rule that personal property in Iowa would no longer be subject

to property tax. Id. Specifically, Iowa Code section 427A.1(1) was enacted to

provide a list of certain types of property that remained subject to taxation

regardless of whether they could be characterized as personal property. Id.

Included in the categories of property that were to remain subject to property

taxation were paragraphs (c), (d), and (e). Id.

      Thereafter, the legislature determined that the taxation of property

identified in paragraph (e) should again be phased out.       The legislature

accomplished this through the enactment of Iowa Code section 427B.17.

The phase out of property tax on machinery within the scope of paragraph
                                             9

(e) has now been completed and the paragraph (e) property is no longer

subject to taxation. 2 Iowa Code § 427B.17(3)(d).

       B. Iowa Authority on Scope of “Machinery Used in Manufacturing

Establishments.” There have only been a handful of cases interpreting the

meaning of “[m]achinery used in manufacturing establishments” under Iowa

Code section 427A.1(1)(e).          While a number of other issues have been

addressed, none of the cases directly addresses the question of whether the

phrase includes common law fixtures.

       There is, however, some authority that seems to suggest that common

law fixtures are within the scope of section 427A.1(1)(e). For instance, in

Northwestern States Portland Cement Co. v. Board of Review, 244 Iowa 720,

726–29, 58 N.W.2d 15, 19–21 (1953), the court considered whether plant

water systems, air separators, dust collectors, and truck-turn-around fell

within the scope of the precursor to paragraph (e), then Iowa Code section

428.22 (1950). The court concluded that they did. Northwestern, 244 Iowa

at 728, 58 N.W.2d at 20. Although the question of whether the items were

fixtures was not a contested issue in the case, 3 the case still by implication

stands for the proposition that fixtures were commonly regarded as property

within the scope of now section 427A.1(1)(e).
       No regulations promulgated by the Iowa Department of Revenue

expressly      states     whether      “[m]achinery        used     in     manufacturing


        2Under section 427B.17, an exemption from tax is not granted for machinery used in

manufacturing establishments, but such property is given a special assessment, after phase
out, of zero. Iowa Code § 427B.17(3)(d). The practical result of an exemption and a special
assessment of zero, of course, is the same for the taxpayer.
       3At the time, property within the scope of section 428.22 was subject to property tax.
Thus, the parties may not have been motivated to question whether fixtures fell within the
scope of section 428.22. Nonetheless, at the time the legislature determined to phase out
property tax on “machinery used in manufacturing establishments,” the case, on its face,
would have put the legislature on notice that fixtures may well be within the scope of the
term.
                                      10

establishments” under Iowa Code section 427A.1(1)(e) includes fixtures. The

applicable provision of the Iowa Administrative Code, however, states that

machinery under Iowa Code section 427A.1(1)(e) “shall include all machinery

used in manufacturing establishments and shall be assessed as real estate

even though such machinery might be assessed as personal property if not

used in a manufacturing establishment.”      Iowa Admin. Code r. 701—71.7

(emphasis added).    The administrative rule thus implicitly suggests that

subsection (e) must be given a broad interpretation to include common law

fixtures.

      C. Authority from Other Jurisdictions on Similar Tax Provisions.

There is a large body of case law interpreting the meaning of “[m]achinery in

manufacturing establishments” or similar statutory language.         In many

property tax cases, the statutory use of the term “machinery” has been

interpreted to include within its scope common law fixtures. See, e.g., BFC

Hardwoods, Inc. v. Bd. of Assessment Appeals, 771 A.2d 759, 764–67 (Pa.

2001) (determining dry kilns in lumber operation exempt as machinery and

equipment); Allegheny Energy Supply Co., LLC v. Greene County Bd. of

Assessment Appeals, 837 A.2d 665, 667–69 (Pa. Commw. Ct. 2003) (holding

smokestacks, cooling towers, and water intake facility in electrical plant were

excluded from tax under machinery and equipment exclusion); Geis v. City of

Fond du Lac, 409 N.W.2d 148, 150–51 (Wis. Ct. App. 1987) (holding shell,

silos, and control room were exempt from taxation as manufacturing

machinery even though property had the appearance of a building).

      In other cases, a “machinery” exemption has been given a more narrow

interpretation to exclude fixtures.   The narrow interpretation is often the

result of statutory language that limits the favorable tax treatment to

particular types of machinery. See, e.g., Abex Corp. v. Comm’r of Taxation,

207 N.W.2d 37, 43–45 (Minn. 1973) (finding a fixture is part of real property
                                       11

and not exempt as “personal property” under statute), superseded by

statute, Minn. Stat. § 272.03, subd. 1(c), as recognized in Zimpro, Inc. v.

Comm’r of Revenue, 339 N.W.2d 736, 739 (Minn. 1983); City of Lackawanna

v. State Bd. of Equalization & Assessment, 212 N.E.2d 42, 46–47 (N.Y. 1965)

(finding blast furnaces, open hearth furnaces, coke ovens, and soaking pit

furnaces not exempt under “equipment consisting of structures or erections

to the operation of which machinery is essential”).

      D.   Analysis.    We begin our analysis by noting, as demonstrated

above, that under the case law from Iowa and from other jurisdictions,

fixtures are often held to be within the scope of exemptions for

manufacturing machinery. We must presume that the legislature was aware

that, without words of limitation, machinery would at least be susceptible to

a broad construction that included fixtures. The lack of qualifying language

when the state of the law suggested that machinery was subject to a broad

interpretation without express words of limitation indicates that the

legislature did not intend to limit the scope of section 427A.1(1)(e).

      Further, the unqualified language in paragraph (e) contrasts with the

narrower language in other state statutes that exempt certain property from

taxation. For example, statutes in Apex and City of Lackawanna use limiting

language to narrow the scope of favorable tax treatment. See Apex Corp.,
207 N.W.2d at 41–45 (holding Minn. Stat. § 272.03 (1965), which defines

real property to include fixtures, limits the exemption provided in Minn. Stat.

§ 272.02(11)(b) for tools and machinery); City of Lackawanna, 212 N.E.2d at

46–47 (interpreting N.Y. Real Prop. Tax Law § 102.12(f) (1958) to limit

exemption from real property taxes to machinery and equipment that were

movable without material injury to the structure).        Under these statutes

common law fixtures are not included in machinery exemptions. The Iowa

legislature chose not to employ such limiting language in our tax code.
                                     12

      Perhaps more significantly, the lack of qualifying language in section

427A.1(1)(e) contrasts sharply with paragraphs (c) and (d). Paragraphs (c)

and (d) contain language providing that the manner in which property is

attached to the real estate may be determinative in deciding whether the

property in question falls within the scope of the paragraph. The use of such

language, which limits its application based on the manner of attachment of

property to real estate, in the same code section demonstrates that the

legislature recognized that attachment status could be used as a limiting

concept. Yet, the legislature elected not to use such limitation language in

paragraph (e). Under these circumstances, we will not supply a limitation

that the legislature declined to provide. Paragraph (e), therefore, includes

common law fixtures.

      Our interpretation is consistent with the manner in which the statute

has   been   interpreted.   The   administrative    regulations   of   the Iowa

Department of Revenue, have long asserted that paragraph (e) “include[s] all

machinery used in manufacturing establishments,” even though it might be

assessed as personal property if not used in a manufacturing establishment.

Iowa Admin. Code r. 701—71.7.       The implication, of course, is that all

machinery, attached or unattached, fixtures or moveable items, falls within

the scope of paragraph (e). Indeed, the Pottawattamie County Assessor over

the years did not consider the cupola, vertical annealing furnace, and

exhaust stack to be subject to property tax.       Longstanding administrative

interpretations are entitled to some weight in statutory construction. Gen.

Elec. Co. v. Iowa State Bd. of Tax Review, 702 N.W.2d 485, 489 (Iowa 2005).

      The district court also concluded that property within the scope of

paragraph (e) could also be within the scope of paragraphs (c) and (d),

thereby creating a conflict among the statutory provisions because

paragraph (e) property is exempt from taxation while paragraphs (c) and (d)
                                      13

property remain taxable. We are not necessarily convinced that the sections

overlap. Even if that were true, however, we conclude that items that qualify

for favorable tax treatment under paragraph (e) are exempt from taxation,

even if they are also within the scope of paragraphs (c) or (d). Paragraph (d)

is a larger classification that might include equipment used in both

commercial and manufacturing activities, but paragraph (e) is a narrower

class that applies only for equipment used in manufacturing establishments.

Under our rules of statutory construction, if two provisions of a statute

conflict, the more specific statute prevails over the general statute. Goergen

v. State Tax Comm’n, 165 N.W.2d 782, 787 (Iowa 1969). To the extent they

do overlap, the more specific provision in paragraph (e) controls.

      For the above reasons, we conclude that paragraph (e) includes all

“[m]achinery used in manufacturing establishments” within its scope,

regardless of whether the machinery in question amounts to a common law

fixture.   This was the sole contested issue in the motion for summary

judgment. As a result, the district court should have granted Griffin Pipe’s

motion for summary judgment.

      V. Conclusion.

      The judgment of the district court is reversed and the matter

remanded to the district court for entry of summary judgment in favor of

Griffin Pipe.

      REVERSED AND REMANDED.